                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION


STACY ARNOLD,                                  )
                                               )
                Plaintiff,                     )
                                               )
v.                                             )
                                               )      Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                            )
ST. JOSEPH PUBLIC LIBRARY,                     )
OFFICER REBECCA HAILEY (IN HER                 )
PERSONAL AND PROFESSIONAL CAPACITY)            )
AND ROGER CLARY                                )
                                               )
                                               )
            Defendants                         )




                               AFFIDAVIT OF STACY ARNOLD
1. When I sent my suggestions in opposition to the Library’s dismissal motion to Defendants on

     Wednesday, January 29, 2020, I also sent correspondence regarding my desire to return to the

     East Hills Library to petition, as well as my desire not to return to the Buchanan County Jail.

     The ability to verbally and physically approach people from any angle was among the wishes

     that I expressed. I also commented that I was unsure if the same would be contrary to the

     wishes of Defendants. Exhibit A is a true and correct copy of this correspondence.

2. It was February 4, 2020, and, while I had as of then received no reply from Defendants’

     counsel, it was time to canvass, and I took my clipboards to the East Hills Library.

3.   I stood behind the statue while looking at the picture of the designated area on the Library’s

     website and reading the instructions attached hereto as Exhibit B, and exhibited in part below.




          Case 5:19-cv-06137-BP Document 45-1 Filed 02/18/20 Page 1 of 8
Case 5:19-cv-06137-BP Document 45-1 Filed 02/18/20 Page 2 of 8
4. I studied the picture and narrative above, and interpreted the designated area as encompassing

   the squares below with check marks.




5. Out of fear of arrest, I petitioned only in the squares from the photograph above with check

   marks.

6. At or around 11:30 am on February 4, 2020, a woman who introduced herself as Shirley

   Blakeney, a manager, came out to talk to me. She smiled a lot and was very friendly. She

   also told me that I could not petition in some of the squares above with check marks. She told

   me that if patrons were walking by, that I had to “let them pass.” Specifically, she told me

   that I could only petition while standing in two places. These two places are circled below, in




         Case 5:19-cv-06137-BP Document 45-1 Filed 02/18/20 Page 3 of 8
   two different pictures.




7. I then stepped in no fewer than two of the squares that contain check marks in the




         Case 5:19-cv-06137-BP Document 45-1 Filed 02/18/20 Page 4 of 8
   photograph above in paragraph 4, and asked Shirley Blakeney if I could petition there.

   Shirley Blakeney smiled and said no.

8. I then asked Shirley Blakeney if I could take pictures of the areas in which she indicted that I

   could petition, and she indicated that I could.

9. After taking pictures I was walking towards my car, and Shirley Blakeney ran after me. “I

   made a mistake,” she said. She was then holding a copy of the Library’s policy on petitioning

   and the distribution of literature in her hands.

10. Shirley Blakeney then attempted to locate the designated area using the handout as a guide.

   She seemed to have difficulty determining the location of the area. I pointed out that the

   description read “an area of eight squares.” Shirley Blakeney responded that that referenced

   an area where one should not be.

11. Shirley Blakeney eventually seemed to reach the same interpretation of the location of the

   designated area as I initially did—namely, the eight squares checked under paragraph 4,

   above.

12. Shirley suggested, but did not demand, that I check in with Library staff before petitioning.

   She indicated that is what petitioners usually do.

13. She also indicated that I was welcome to use the water fountain and restroom facilities, as

   well as come inside and warm up, provided I was not petitioning inside.

14. For the remainder of February 4, 2020, I continued to petition the way that I was petitioning

   before Shirley Blakeney came out to speak with me without incident.

15. While I did not find the request/suggestion that I check in with library staff before petitioning

   to be a requirement of the Library policy on petitioning, and I certainly did not find it a




         Case 5:19-cv-06137-BP Document 45-1 Filed 02/18/20 Page 5 of 8
   requirement of the First Amendment, I did the same for the other four (4) days that I returned

   to the East Hills Library to petition.

16. I returned to the Library to petition on Thursday, February 6, 2020, and told Shirley

   Blakeney I was there when I arrived. She told me to “have fun.”

17. On Saturday, February 8, 2020, I returned to the Library to petition. I went inside to tell

   Library staff that I was there. A Library staff member with a name badge that read “Jacob,”

   asked me if I knew where I was supposed to petition. I told him that I did, and that I’d be

   happy to point the area out, to make sure that we had the same interpretation of the area’s

   location.

18. I then pointed to each of the eight squares checked above in Paragraph 4.

19. The Library staff member then indicated that he thought the area was somewhere else. He

   went inside for longer than a brief moment and returned with the Library policy. “It’s these

   five squares,” he said, pointing out his interpretation of the area. He gave a copy of the

   library policy to me. The five (5) squares he indicated were the designated area are exhibited

   below. They contain check marks.




         Case 5:19-cv-06137-BP Document 45-1 Filed 02/18/20 Page 6 of 8
20. On Sunday, February 9, 2020, I returned to the Library to petition. When I told the staff

   members at the front desk that I was there to petition, one of them smiled and said “great.”

21. On Tuesday, February 11, I received a reply to my correspondence from counsel for the St.

   Joseph Public Library. The reply referenced the Library guidelines for petitioning, and was

   silent regarding my request to be able to physically and verbally approach people.

22. I also returned to the library to petition on February 11, 2020. I do not remember the name of

   the staff member I spoke with (perhaps Angela). She asked me if I knew where to stand, and

   I asked her if she could show me. She printed the Library Policy, and, using it as a guide,

   pointed out the same eight squares that are checked in paragraph 4.

23. I canvassed in front of the Library on February 4, 2020; February 6, 2020; February 8, 2020;

   February 9, 2020; and February 11, 2020.

24. I intend to return to the Library in the future to canvass about causes that I care about. I

   continue to believe that I have a right under the First Amendment to do so, without fear of

   arrest.




         Case 5:19-cv-06137-BP Document 45-1 Filed 02/18/20 Page 7 of 8
Case 5:19-cv-06137-BP Document 45-1 Filed 02/18/20 Page 8 of 8
